UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-2629



LAUNEIL SANDERS,

                                            Plaintiff - Appellant,

          and


LAUNEIL FREEDOM CONSTITUTIONAL ENVIRONMENTAL
FOUNDATION,

                                                         Plaintiff,
          versus


CAROL M. BROWNER, United States Environmental
Protection Agency Administrator; ENGELHARD
CORPORATION,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry M. Herlong, Jr., District
Judge. (CA-97-998-6-20AK)


Submitted:   May 28, 1998                   Decided:   June 9, 1998


Before ERVIN, LUTTIG, and MOTZ, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Launeil Sanders, Appellant Pro Se. Harold Weinberg Jacobs, William
Thomas Lavender, Jr., NEXSEN, PRUET, JACOBS & POLLARD, Columbia,
South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Launeil Sanders appeals the district court's order dismissing
the action below. We have reviewed the record and the district

court's opinion accepting the recommendation of the magistrate

judge and find no reversible error. Accordingly, we affirm on the

reasoning of the district court. Sanders v. Browner, No. CA-97-998-
6-20AK (D.S.C. Nov. 17, 1997). We deny Sanders's motion for ap-

pointment of counsel. We dispense with oral argument because the
facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




                                2